Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0006212
                                                      24-JAN-2014
                                                      02:00 PM




                          SCPW-13-0006212


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   MONTY V. RIDEOUT, Petitioner,


                                vs.


                   STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING

              (CAAP-13-0001700; S.P.P. No. 13-1-001K)


            ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Upon consideration of petitioner Monty Rideout’s

letter, filed on January 16, 2014, which we review as a petition

for a writ of mandamus, and the record, it appears that

petitioner is not entitled to extraordinary relief.   Petitioner

does not have a clear and indisputable right to the appointment

of counsel for an appeal in a post-conviction proceeding and

fails to demonstrate that he is eligible for appointed counsel or

that the appeal warrants the discretionary appointment of

counsel.   See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy
that will not issue unless the petitioner demonstrates a clear


and indisputable right to relief and a lack of alternative means


to redress adequately the alleged wrong or obtain the requested


action).   Accordingly, 


           IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


           DATED: Honolulu, Hawai'i, January 24, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack